                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 1 of 29




                                                        1   Clare Ellis (SBN No. 317773)
                                                            cellis@HuntonAK.com
                                                        2   HUNTON ANDREWS KURTH LLP
                                                            50 California Street, Suite 1700
                                                        3   San Francisco, CA 94111
                                                            Telephone: (415) 975-3708
                                                        4   Facsimile: (415) 975-3701

                                                        5   George P. Sibley, III (VA Bar No. 48773) (pro hac vice pending)
                                                            gsibley@HuntonAK.com
                                                        6   Deidre G. Duncan (D.C. Bar No. 461548) (pro hac vice pending)
                                                            dduncan@HuntonAK.com
                                                        7   HUNTON ANDREWS KURTH LLP
                                                            Riverfront Plaza, East Tower
                                                        8   951 East Byrd Street
                                                            Richmond, VA 23219
                                                        9   Telephone: (804) 788-8262
                                                            Facsimile: (804) 788-8218
                                                       10
                                                            Counsel for Proposed Intervenor-Defendants
                                                       11   American Petroleum Institute and
Hunton Andrews Kurth LLP




                                                            Interstate Natural Gas Association of America
                    50 California Street, Suite 1700




                                                       12
                       San Francisco, CA 94111




                                                                                        UNITED STATES DISTRICT COURT
                                                       13
                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                       14
                                                                                                 SAN FRANCISCO
                                                       15
                                                            SUQUAMISH TRIBE, et al.;                        Case:                  No. 3:20-cv-06137-WHA
                                                       16

                                                       17                 Plaintiffs,                       Related to Case:       No. 3:20-cv-04636-WHA

                                                       18                                                   AMERICAN PETROLEUM INSTITUTE
                                                                   v.
                                                                                                            AND INTERSTATE NATURAL GAS
                                                       19                                                   ASSOCIATION OF AMERICA:
                                                            ANDREW R. WHEELER, et al.,
                                                       20                                                   (1)     NOTICE OF MOTION AND MOTION
                                                                          Defendants.                               TO INTERVENE IN NO. 3:20-CV-
                                                       21                                                           06137-WHA; AND
                                                       22                                                   (2)     MEMORANDUM OF POINTS AND
                                                                                                                    AUTHORITIES IN SUPPORT
                                                       23                                                           THEREOF

                                                       24                                                   [Proposed] Order filed concurrently herewith

                                                       25                                                   Date:             December 3, 2020
                                                                                                            Time:             8:00 a.m.
                                                       26                                                   Courtroom:        12
                                                                                                            Judge:            Hon. William H. Alsup
                                                       27

                                                       28
                                                                               NOTICE OF MOTION AND MOTION TO INTERVENE;
                                                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                                                        CASE NO.: 3:20-cv-06137-WHA
                                                                     Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 2 of 29




                                                        1   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                        2          PLEASE TAKE NOTICE THAT, on December 3, 2020, at 8:00 a.m., or as soon
                                                        3   thereafter as this matter may be heard before the Honorable William H. Alsup, the American

                                                        4   Petroleum Institute (API) and the Interstate Natural Gas Association of America (INGAA)

                                                        5   (collectively, the Coalition) will and hereby do move to intervene in this matter, pursuant to Rule

                                                        6   24 of the Federal Rules of Civil Procedure, to defend against the challenge to the U.S.

                                                        7   Environmental Protection Agency’s July 13, 2020, final rule entitled “Clean Water Act Section

                                                        8   401 Certification Rule,” 85 Fed. Reg. 42,210 (July 13, 2020), brought by the Suquamish Tribe

                                                        9   and others in No. 3:20-cv-06137-WHA.

                                                       10          As demonstrated in the accompanying memorandum, the Coalition is entitled to intervene

                                                       11   as a matter of right pursuant to Federal Rule of Civil Procedure 24(a)(2) because: (1) the motion
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   to intervene is timely; (2) the Coalition has a significant protectable interest relating to the
                       San Francisco, CA 94111




                                                       13   subject of the suit; (3) that interest may be impaired or impeded by the disposition of this case;

                                                       14   and (4) none of the other parties adequately represent the Coalition’s interests. In the event that

                                                       15   the Coalition is not granted intervention as of right, it requests that it be granted permissive

                                                       16   intervention pursuant to Federal Rule of Civil Procedure 24(b)(1)(B). The defenses that the

                                                       17   Coalition would assert present questions of law and fact in common with the underlying suit and

                                                       18   would respond directly to the Plaintiffs’ claims. This result is also consistent with this Court’s
                                                       19   orders granting the Coalition’s motions to intervene in the related American Rivers and State of

                                                       20   California cases. Order Granting Mot. to Intervene, American Rivers v. Wheeler, No. 3:20-cv-

                                                       21   04636-WHA (N.D. Cal. Oct. 9, 2020) (Dkt. 78); Order Granting Mot. to Intervene, State of

                                                       22   California v. Wheeler, No. 3:20-cv-04869-WHA (Dkt. 113).

                                                       23          Counsel for API and INGAA met and conferred with counsel for the Parties in this

                                                       24   matter, in advance of filing this Motion, in an effort to negotiate a stipulation for intervention.

                                                       25   Plaintiffs indicate that they take no position on the Motion. The federal Defendants take no

                                                       26   position on the Motion.

                                                       27

                                                       28                                                     1
                                                                                      NOTICE OF MOTION AND MOTION TO INTERVENE
                                                                                              CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 3 of 29




                                                        1          This Motion is made based upon this Notice of Motion and Motion, the accompanying

                                                        2   Memorandum of Points and Authorities, the declarations of Robin Rorick and Joan Dreskin, the

                                                        3   pleadings and papers on file, and upon such oral argument as may be made at the hearing.

                                                        4          The Coalition respectfully requests that the Court grant this Motion. A proposed order is

                                                        5   filed herewith.

                                                        6   DATED: October 20, 2020                            HUNTON ANDREWS KURTH LLP
                                                        7
                                                                                                               By:     /s/ Clare Ellis
                                                        8                                                            Clare Ellis
                                                                                                                     George P. Sibley, III
                                                        9
                                                                                                                     Deidre G. Duncan
                                                       10
                                                                                                                     Counsel for Proposed Intervenor-
                                                       11                                                            Defendants American Petroleum
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                                                                                     Institute and Interstate Natural Gas
                                                       12
                       San Francisco, CA 94111




                                                                                                                     Association of America
                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18
                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28                                                  2
                                                                                   NOTICE OF MOTION AND MOTION TO INTERVENE
                                                                                           CASE NO.: 3:20-cv-06137-WHA
                                                                     Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 4 of 29




                                                        1                                                    TABLE OF CONTENTS
                                                        2   I.      INTRODUCTION ................................................................................................................... 1

                                                        3   II.     STATEMENT OF INTERESTS.............................................................................................. 2

                                                        4           A.        API ............................................................................................................................... 2

                                                        5           B.        INGAA ......................................................................................................................... 3

                                                        6   III.    ARGUMENT ........................................................................................................................... 5

                                                        7           A.        The Coalition Is Entitled to Intervene as of Right. ...................................................... 5

                                                        8                     1.         The Motion to Intervene is Timely. ................................................................. 5

                                                        9                     2.         The Coalition Has a Direct and Recognized Interest in the Final
                                                                                         Rule. ................................................................................................................. 6
                                                       10
                                                                              3.         The Coalition’s Interests May Be Impaired or Impeded by the
                                                       11                                Disposition of this Litigation. ........................................................................ 11
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12                     4.         The Current Parties Do Not Adequately Represent the Coalition’s
                       San Francisco, CA 94111




                                                                                         Interests. ......................................................................................................... 12
                                                       13
                                                                    B.        Alternatively, the Coalition Should Be Granted Permissive Intervention. ................ 16
                                                       14
                                                                    C.        The Coalition Should Be Allowed To File Its Answer After The Federal
                                                       15                     Defendants. ................................................................................................................ 18

                                                       16   IV.     CONCLUSION ...................................................................................................................... 19

                                                       17

                                                       18
                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28                                                                         i
                                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                         CASE NO.: 3:20-cv-06137-WHA
                                                                        Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 5 of 29




                                                        1                                                  TABLE OF AUTHORITIES

                                                        2                                                                                                                                 Page(s)
                                                        3   Federal Cases
                                                        4   Arakaki v. Cayetano,
                                                        5      324 F.3d 1078 (9th Cir. 2003) .................................................................................................10

                                                        6   Beckman Indus., Inc. v. Int’l Ins. Co.,
                                                               966 F.2d 470 (9th Cir. 1992) .............................................................................................17, 19
                                                        7
                                                            California v. Bureau of Land Mgmt.,
                                                        8      No. 18-cv-00521, 2018 WL 3439453 (N.D. Cal. July 17, 2018) ..............................................8
                                                        9   Californians for Safe & Competitive Dump Truck Transp. v. Mendonca,
                                                               152 F.3d 1184 (9th Cir. 1998) .................................................................................................12
                                                       10

                                                       11   Chevron, U.S.A. Inc., v. Natural Resources Defense Council, Inc.,
                                                               467 U.S. 837 (1984) .................................................................................................................14
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12
                       San Francisco, CA 94111




                                                            Citizens for Balanced Use v. Mont. Wilderness Ass’n,
                                                       13       647 F.3d 893 (9th Cir. 2011) .........................................................................................6, 11, 12
                                                       14   Conservation Law Found. of New England, Inc. v. Mosbacher,
                                                               966 F.2d 39 (1st Cir. 1992) ......................................................................................................13
                                                       15

                                                       16   Daggett v. Comm’n on Governmental Ethics & Election Practices,
                                                               172 F.3d 104 (1st Cir. 1999) ....................................................................................................17
                                                       17
                                                            Driftless Area Land Conservancy v. Huebsch,
                                                       18      No. 20-1350, 2020 WL 4592147 (7th Cir. Aug. 11, 2020) .......................................................7

                                                       19   In re Fin. Oversight & Mgmt. Bd. for Puerto Rico,
                                                                297 F. Supp. 3d 261 (D.P.R. 2017)..........................................................................................19
                                                       20
                                                            Fresno Cty. v. Andrus,
                                                       21
                                                               622 F.2d 436 (9th Cir. 1980) ...................................................................................................10
                                                       22
                                                            Ga. River Network v. U.S. Army Corps of Eng’rs,
                                                       23      334 F. Supp. 2d 1329 (N.D. Ga. 2003) ......................................................................................7

                                                       24   Georgia v. U.S. Army Corps of Eng’rs,
                                                               302 F.3d 1242 (11th Cir. 2002) ...............................................................................................12
                                                       25
                                                            Gibraltar Mausoleum Corp. v. Cedar Park Cemetery Ass’n,
                                                       26      No. 92 C 5228, 1993 WL 135454 (N.D. Ill. Apr. 29, 1993)....................................................18
                                                       27

                                                       28                                                                       ii
                                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                         CASE NO.: 3:20-cv-06137-WHA
                                                                        Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 6 of 29




                                                        1   Idaho Farm Bureau Fed’n v. Babbitt,
                                                               58 F.3d 1392 (9th Cir. 1995) .....................................................................................................6
                                                        2
                                                            Kentuckians for the Commonwealth, Inc. v. Rivenburgh,
                                                        3      204 F.R.D. 301 (S.D. W.Va. 2001)............................................................................................8
                                                        4
                                                            Kootenai Tribe of Idaho v. Veneman,
                                                        5      313 F.3d 1094 (9th Cir. 2002) .................................................................................................16

                                                        6   Marshall v. Meadows,
                                                              921 F. Supp. 1490 (E.D. Va. 1996) .........................................................................................18
                                                        7
                                                            N.Y. Pub. Interest Research Grp., Inc. v. Regents of Univ. of State of New York,
                                                        8      516 F.2d 350 (2d Cir. 1975) (per curiam) ..................................................................................7
                                                        9   NAACP v. New York,
                                                       10     413 U.S. 345 (1973) ...................................................................................................................5

                                                       11   Nat’l Cable & Telecomm. Ass’n v. Brand X Internet Serv.,
                                                               545 U.S. 967 (2005) .................................................................................................................15
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12
                       San Francisco, CA 94111




                                                            Nat’l Farm Lines v. Interstate Commerce Comm’n,
                                                       13      564 F.2d 381 (10th Cir. 1977) ...................................................................................................7
                                                       14   Ohio Valley Envtl. Coal. v. U.S. Army Corps of Eng’rs,
                                                       15      243 F.R.D. 253 (S.D. W.Va. 2007)............................................................................................7

                                                       16   Parker v. Morton,
                                                               No. 18-00234-KD-B, 2019 WL 1645207 (S.D. Ala. Apr. 16, 2019) ......................................18
                                                       17
                                                            Perry v. Schwarzenegger,
                                                       18      630 F.3d 898 (9th Cir. 2011) .............................................................................................10, 16
                                                       19   PUD No. 1 of Jefferson County v. Washington Department of Ecology,
                                                              511 U.S. 700 (1994) ...........................................................................................................14, 15
                                                       20

                                                       21   Sagebrush Rebellion, Inc. v. Watt,
                                                               713 F.2d 525 (9th Cir. 1983) ...................................................................................................15
                                                       22
                                                            Sierra Club, Inc. v. EPA,
                                                       23       358 F.3d 516 (7th Cir. 2004) ...................................................................................................16
                                                       24   Sierra Club v. EPA,
                                                                995 F.2d 1478 (9th Cir. 1993) ...................................................................................................6
                                                       25
                                                            Sierra Club v. Espy,
                                                       26
                                                                18 F.3d 1202 (5th Cir. 1994) .....................................................................................................7
                                                       27

                                                       28                                                                      iii
                                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                         CASE NO.: 3:20-cv-06137-WHA
                                                                        Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 7 of 29




                                                        1   South Dakota v. Ubbelohde,
                                                               330 F.3d 1014 (8th Cir. 2003) .................................................................................................12
                                                        2
                                                            Spangler v. Pasadena City Bd. of Educ.,
                                                        3      552 F.2d 1326 (9th Cir. 1977) .................................................................................................16
                                                        4
                                                            Spring Constr. Co. v. Harris,
                                                        5      614 F.2d 374 (4th Cir. 1980) ...................................................................................................18

                                                        6   Sw. Ctr. for Biological Diversity v. Berg,
                                                               268 F.3d 810 (9th Cir. 2001) .......................................................................................10, 11, 12
                                                        7
                                                            Trbovich v. United Mine Workers,
                                                        8      404 U.S. 528 (1972) .................................................................................................................12
                                                        9   United States v. Aerojet Gen. Corp.,
                                                       10      606 F.3d 1142 (9th Cir. 2010) ...................................................................................................5

                                                       11   United States v. Albert Inv. Co.,
                                                               585 F.3d 1386 (10th Cir. 2009) ...............................................................................................11
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12
                       San Francisco, CA 94111




                                                            United States v. Alisal Water Corp.,
                                                       13      370 F.3d 915 (9th Cir. 2004) .........................................................................................5, 10, 11
                                                       14   United States v. City of Hialeah,
                                                       15      899 F. Supp. 603 (S.D. Fla. 1994) ...........................................................................................18

                                                       16   United States v. City of Los Angeles,
                                                               288 F.3d 391 (9th Cir. 2002) .................................................................................................5, 6
                                                       17
                                                            United States v. Metro. St. Louis Sewer Dist.,
                                                       18      569 F.3d 829 (8th Cir. 2009) ...................................................................................................17
                                                       19   Utahns for Better Transp. v. U.S. Dep’t of Transp.,
                                                               295 F.3d 1111 (10th Cir. 2002) .................................................................................................7
                                                       20

                                                       21   Westchester Fire Ins. Co. v. Mendez,
                                                               585 F.3d 1183 (9th Cir. 2009) ...........................................................................................18, 19
                                                       22
                                                            WJA Realty Ltd. P’ship v. Nelson,
                                                       23     708 F. Supp. 1268 (S.D. Fla. 1989) .........................................................................................18
                                                       24   Federal Statutes
                                                       25   15 U.S.C. § 717f(c)(1)(A) ............................................................................................................4, 6
                                                       26   33 U.S.C. § 1341(a)(1) ...................................................................................................................13
                                                       27
                                                            33 U.S.C. § 1344 ..............................................................................................................................6
                                                       28                                                                    iv
                                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                         CASE NO.: 3:20-cv-06137-WHA
                                                                        Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 8 of 29




                                                        1   Federal Register

                                                        2   85 Fed. Reg. 42,210 (July 13, 2020) ................................................................................................1
                                                        3   85 Fed. Reg. 42,224–25 .................................................................................................................15
                                                        4   85 Fed. Reg. 42,229 .......................................................................................................................15
                                                        5
                                                            85 Fed. Reg. at 42,233–34 .............................................................................................................15
                                                        6
                                                            Federal Rules
                                                        7
                                                            Fed. R. Civ. P. 24(a)(2) ....................................................................................................5, 6, 16, 19
                                                        8
                                                            Fed. R. Civ. P. 24(b)(1)(B) ......................................................................................................16, 19
                                                        9
                                                            Fed. R. Civ. P. 24(c) ................................................................................................................17, 18
                                                       10
                                                            Docketed Material
                                                       11
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                            Fed. Defs.’ Resp. to States’ & to Private Party Pls.’ Mots. for Summ. J., Texas v.
                                                       12
                       San Francisco, CA 94111




                                                               EPA, No. 3:15-cv-00162 (S.D. Tex. Nov. 8, 2018) (Dkt. 170) ...............................................16
                                                       13
                                                            Order Denying Mots. to Intervene, California v. Wheeler,
                                                       14      No. 3:20-cv-03005 (N.D. Cal. Aug. 13, 2020) ........................................................................14

                                                       15   Order Granting Mot. to Intervene, American Rivers v. Wheeler, No. 3:20-cv-
                                                               04636-WHA (N.D. Cal. Oct. 9, 2020) (Dkt. 78) ................................................................1, 15
                                                       16
                                                            Order Granting Mot. to Intervene, State of California v. Wheeler, No. 3:20-cv-
                                                       17
                                                               04869-WHA (Dkt. 113). ...........................................................................................................1
                                                       18
                                                            United States’ Resp. to Pls.’ & Intervenor Pls.’ Mots. for Summ. J., Georgia v.
                                                       19      Wheeler, No. 2:15-cv-00079-LGW-BWC (S.D. Ga. Oct. 10, 2018) (Dkt. 215) .....................16

                                                       20   Miscellaneous

                                                       21   Domestic Energy Producers Alliance, Comments on Updating Regulations on
                                                              Water Quality Certification, Proposed Rule, 84 Fed. Reg. 44,080 (Aug. 22,
                                                       22     2019) (Oct. 21, 2019), EPA-HQ-OW-2019-0405-0935,
                                                       23     https://www.regulations.gov/document?D=EPA-HQ-OW-2019-0405-0935............................3

                                                       24   INGAA, Comments on EPA’s Proposal to Update Regulations on Clean Water
                                                               Act Section 401 Water Quality Certification, 84 Fed. Reg. 44,080 (Aug. 22,
                                                       25      2019) (Oct. 21, 2019), EPA-HQ-OW-2019-0405-0918,
                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2019-0405-0918............................4
                                                       26

                                                       27

                                                       28                                                                        v
                                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                         CASE NO.: 3:20-cv-06137-WHA
                                                                       Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 9 of 29




                                                        1   Natural Gas Council, Comments on Updating Regulations on Water Quality
                                                               Certification, Proposed Rule, 84 Fed. Reg. 44,080 (Aug. 22, 2019) (Oct. 21,
                                                        2      2019), EPA-HQ-OW-2019-0405-0852,
                                                               https://www.regulations.gov/document?D=EPA-HQ-OW-2019-0405-0852
                                                        3
                                                               (Natural Gas Council Comments)..............................................................................................3
                                                        4

                                                        5

                                                        6

                                                        7

                                                        8

                                                        9

                                                       10

                                                       11
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12
                       San Francisco, CA 94111




                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18
                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28                                                                 vi
                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                        CASE NO.: 3:20-cv-06137-WHA
                                                                      Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 10 of 29




                                                        1              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                                                                    MOTION TO INTERVENE
                                                        2

                                                        3   I.       INTRODUCTION
                                                        4            The Clean Water Act (CWA) uses a “cooperative federalism” approach to achieve its
                                                        5   aims. It carves out complementary roles for federal agencies on the one hand and States and
                                                        6   tribes on the other. CWA section 401 gives each State and tribe an important but limited say in
                                                        7   the licensing of federal projects that could affect water quality. Specifically, federal agencies
                                                        8   cannot license activities that may result in a discharge into waters of the United States until the
                                                        9   State whose waters would be affected by the discharge certifies that the activity will comply with
                                                       10   applicable water-quality requirements or waives the section 401 requirement, either affirmatively
                                                       11   or through inaction. Section 401 authority is powerful—when triggered, State certification or
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12
                       San Francisco, CA 94111




                                                            waiver is an essential requirement for the federally-licensed activity to proceed. But to preserve
                                                       13   the CWA’s federal-state balance, that authority is also limited—section 401 only authorizes
                                                       14   States to address water quality, and only within reasonable time limits that can never exceed one
                                                       15   year.
                                                       16            Some States have exceeded these limits. They have improperly used procedural
                                                       17   gimmicks to extend the time the CWA gives them to make certification decisions. And they
                                                       18   have used section 401 to effectively veto projects based on non-water quality considerations,
                                                       19   such as preferences regarding energy policy, which infringes on the federal government’s
                                                       20   exclusive authority. These abuses of section 401 have acutely affected the members of
                                                       21   American Petroleum Institute (API) and the Interstate Natural Gas Association of America
                                                       22   (INGAA) (collectively, the Coalition) who routinely seek federal authorizations that require
                                                       23   section 401 certification and recently have been subjected to these extra-legal State reviews.
                                                       24            On July 13, 2020, the U.S. Environmental Protection Agency (EPA) published a final
                                                       25   rule that aims to stop these abuses and, for the first time, provides a comprehensive framework
                                                       26   for the implementation of section 401. See Clean Water Act Section 401 Certification Rule, 85
                                                       27

                                                       28                                                     1
                                                                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                          CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 11 of 29




                                                        1   Fed. Reg. 42,210 (July 13, 2020) (the Rule). The Rule restores the federal-state balance by

                                                        2   clarifying the limits section 401 places on State action. Specifically, the Rule gives effect to

                                                        3   Congress’s decision to limit the scope of State review to water quality determinations and the

                                                        4   duration of that review to a reasonable timeframe not to exceed one year.

                                                        5          Plaintiffs—the Suquamish Tribe and others—challenge the Rule, claiming that it violates

                                                        6   the CWA and the Administrative Procedure Act (APA) because it is contrary to the CWA,

                                                        7   Compl. ¶¶ 77–81; violates the CWA and APA because EPA failed to engage in rational

                                                        8   decisionmaking, Compl. ¶¶ 82–85; violates the United States’ trust responsibility to the tribes,

                                                        9   Compl. ¶¶ 86–89.

                                                       10          The Coalition moves to intervene in this action to defend against Plaintiffs’ challenge.

                                                       11   This Court should grant the motion for the same reasons it granted, despite opposition, the
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   Coalition’s motion to intervene in a related case concerning the same rule. American Rivers v.
                       San Francisco, CA 94111




                                                       13   Wheeler, No. 3:20-04636-WHA (N.D. Cal. Oct. 9, 2020) (Dkt. 78). Intervention will allow the

                                                       14   Coalition to defend its unique and critical interests in the Rule and will aid the Court in

                                                       15   understanding the purpose of the Rule, as well as the merits and implications of the Plaintiffs’

                                                       16   claims and requested relief. The Coalition’s motion is timely. As this Court has already

                                                       17   recognized, the Coalition has an obvious interest in the Rule, which may be impaired if the

                                                       18   Plaintiffs prevail. Id. at 3. And the other parties to the case cannot adequately protect the

                                                       19   Coalition’s interests. Id. As in the American Rivers case, the motion to intervene should be

                                                       20   granted.

                                                       21   II.    STATEMENT OF INTERESTS
                                                       22          A.      API
                                                       23          API is a nationwide, nonprofit trade association that represents all facets of the natural

                                                       24   gas and oil industry, which supports 10.3 million U.S. jobs and nearly 8% of the U.S. economy.

                                                       25   Rorick Decl. ¶ 3. API’s 600-plus member companies include large integrated companies, as well

                                                       26   as exploration and production, refining, marketing, pipeline, and marine businesses, and service

                                                       27

                                                       28                                                     2
                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                        CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 12 of 29




                                                        1   and supply firms. Id. API was formed in 1919 as a standards-setting organization, and API

                                                        2   developed more than 700 standards to enhance operational and environmental safety, efficiency,

                                                        3   and sustainability. Id.

                                                        4          API members engage in exploration, production, and construction projects that routinely

                                                        5   involve both State and federal water permitting that require section 401 certification. Id. ¶ 4.

                                                        6   API’s members have a significant interest in the Rule’s provisions clarifying the timeframes for

                                                        7   certification, the scope of certification review and conditions, and the related certification

                                                        8   requirements and procedures. To protect these significant interests, API joined two comment

                                                        9   letters submitted by the Natural Gas Council and the Domestic Energy Producers Alliance in

                                                       10   response to the EPA’s August 22, 2019, proposed rule. 1

                                                       11          B.      INGAA
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12          INGAA is a non-profit trade association representing 27 of the interstate natural gas
                       San Francisco, CA 94111




                                                       13   transmission pipeline companies operating in the U.S. INGAA’s members, which constitute

                                                       14   approximately two-thirds of the interstate natural gas pipeline industry, operate a network of

                                                       15   approximately 200,000 miles of pipelines. Dreskin Decl. ¶ 3. The interstate natural gas pipeline

                                                       16   network serves as an indispensable link between natural gas producers and the American homes

                                                       17   and businesses that use the fuel for heating, cooking, generating electricity, and manufacturing a

                                                       18   wide variety of goods. Id. Natural gas plays a prominent role in the nation’s energy mix, and
                                                       19   interstate natural gas pipelines are an integral part of the energy infrastructure. Id. ¶¶ 3–4. U.S.

                                                       20   natural gas production likely will increase to 130 billion cubic feet per day by 2035, spurred by

                                                       21   growing markets, if available supplies are developed. Investment in new oil and gas

                                                       22   infrastructure likely will total $791 billion from 2018 through 2035, averaging $44 billion per

                                                       23
                                                            1
                                                       24    Natural Gas Council, Comments on Updating Regulations on Water Quality Certification,
                                                            Proposed Rule, 84 Fed. Reg. 44,080 (Aug. 22, 2019) (Oct. 21, 2019), EPA-HQ-OW-2019-0405-
                                                       25   0852, https://www.regulations.gov/document?D=EPA-HQ-OW-2019-0405-0852 (Natural Gas
                                                            Council Comments); Domestic Energy Producers Alliance, Comments on Updating Regulations
                                                       26   on Water Quality Certification, Proposed Rule, 84 Fed. Reg. 44,080 (Aug. 22, 2019) (Oct. 21,
                                                       27   2019), EPA-HQ-OW-2019-0405-0935, https://www.regulations.gov/document?D=EPA-HQ-
                                                            OW-2019-0405-0935.
                                                       28                                                  3
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 13 of 29




                                                        1   year. Id. ¶ 4. Natural gas also will serve as a backstop to help firm up variable resources, like

                                                        2   wind and solar, which are expected to grow. Id. This increased demand for natural gas creates a

                                                        3   need for thousands of miles of new and replacement pipelines to meet market demand or to

                                                        4   modernize existing pipeline facilities. Id.

                                                        5          INGAA members routinely utilize the CWA section 401 process. First, due to the linear

                                                        6   nature of pipelines, pipeline construction and maintenance often unavoidably involves crossing

                                                        7   wetlands and streams, which require permitting under CWA section 404. Id. ¶¶ 5–6. Section

                                                        8   401 prohibits the Corps from issuing a section 404 permit until the authorized state or tribe

                                                        9   provides a certification or waives certification. Id. ¶ 6. Second, to construct and operate an

                                                       10   interstate pipeline, INGAA members must obtain from the Federal Energy Regulatory

                                                       11   Commission (FERC) a certificate of “public convenience and necessity” based on demonstrated
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   need. See 15 U.S.C. § 717f(c)(1)(A); Dreskin Decl. ¶ 5. Where a proposed pipeline project may
                       San Francisco, CA 94111




                                                       13   result in a discharge into waters of the United States, section 401 certification or waiver is

                                                       14   required before FERC authorizes construction resulting in the discharge. Dreskin Decl. ¶¶ 5–6.

                                                       15          Coalition members thus have a significant interest in the efficient operation of the section

                                                       16   401 certification process. Interstate natural gas pipeline construction and maintenance activities

                                                       17   are typically conducted on tight schedules designed to ensure the safety, security, and reliability

                                                       18   of the natural gas pipeline network, and to meet the growing demands of natural gas consumers,

                                                       19   which makes the predictability and efficiency of the section 401 process critical. Id. ¶ 21. To

                                                       20   protect these interests, INGAA joined the Natural Gas Council comment letter (a group which

                                                       21   represents all segments of the natural gas value chain from the wellhead to the burnertip) and

                                                       22   also filed a separate, extensive comment letter in response to the EPA’s August 22, 2019,

                                                       23   proposed rule. 2

                                                       24

                                                       25
                                                            2
                                                               Natural Gas Council Comments; INGAA, Comments on EPA’s Proposal to Update
                                                       26   Regulations on Clean Water Act Section 401 Water Quality Certification, 84 Fed. Reg. 44,080
                                                       27   (Aug.      22,      2019)      (Oct.    21,    2019),      EPA-HQ-OW-2019-0405-0918,
                                                            https://www.regulations.gov/document?D=EPA-HQ-OW-2019-0405-0918.
                                                       28                                               4
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                     Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 14 of 29




                                                        1   III.    ARGUMENT
                                                        2           A.     The Coalition Is Entitled to Intervene as of Right.
                                                        3           Federal Rule of Civil Procedure 24(a)(2) provides that, “[o]n timely motion, the court

                                                        4   must permit anyone to intervene” who:

                                                        5           [C]laims an interest relating to the property or transaction that is the subject of the
                                                                    action, and is so situated that disposing of the action may as a practical matter
                                                        6           impair or impede the movant’s ability to protect its interest, unless existing parties
                                                                    adequately represent that interest.
                                                        7

                                                        8   Fed. R. Civ. P. 24(a)(2) (emphasis added); see also United States v. Aerojet Gen. Corp., 606 F.3d
                                                        9   1142, 1148 (9th Cir. 2010). In determining whether intervention is appropriate, the Ninth Circuit
                                                       10   is “guided primarily by practical and equitable considerations, and the requirements for
                                                       11   intervention are broadly interpreted in favor of intervention.” Aerojet Gen. Corp., 606 F.3d at
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12
                       San Francisco, CA 94111




                                                            1148 (internal quotation marks and citation omitted). The Coalition satisfies each of the
                                                       13   requirements for intervention under Rule 24(a)(2).
                                                       14                  1.      The Motion to Intervene is Timely.
                                                       15           The timeliness of a motion to intervene “is to be determined from all the circumstances”
                                                       16   of the case. NAACP v. New York, 413 U.S. 345, 366 (1973). In making that determination,
                                                       17   courts consider “(1) the stage of the proceeding at which an applicant seeks to intervene; (2) the
                                                       18   prejudice to other parties; and (3) the reason for and length of the delay.” United States v. Alisal
                                                       19   Water Corp., 370 F.3d 915, 921 (9th Cir. 2004) (internal quotation marks and citation omitted).
                                                       20           Here, each of these considerations shows the Coalition’s motion is timely. The Coalition
                                                       21   filed its motion as early as practicable, and before any meaningful proceedings have occurred.
                                                       22   The Defendants have filed no responsive pleading, and no party has filed a substantive motion.
                                                       23   And significantly, the merits of the case may only be decided on the administrative record, which
                                                       24   has not yet been submitted to the Court. Granting intervention will not cause prejudice to the
                                                       25   other parties, and no unreasonable delay will result. See United States v. City of Los Angeles,
                                                       26   288 F.3d 391, 398 (9th Cir. 2002) (finding timely a motion to intervene filed “approximately one
                                                       27

                                                       28                                                     5
                                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                         CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 15 of 29




                                                        1   and [a] half months after the suit was filed”); Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d

                                                        2   1392, 1397 (9th Cir. 1995) (finding timely a motion “filed at a very early stage, before any

                                                        3   hearings or rulings on substantive matters” even though it was filed two months after the

                                                        4   defendant filed its answer and submitted the administrative record). Under these circumstances,

                                                        5   the Coalition’s motion is timely.

                                                        6                   2.      The Coalition Has a Direct and Recognized Interest in the Final Rule.
                                                        7           To intervene as of right, a movant must have “an interest relating to the property or

                                                        8   transaction that is the subject of the action.” Fed. R. Civ. P. 24(a)(2). Whether a movant has “a

                                                        9   significant protectable interest in the action, . . . is a ‘practical, threshold inquiry,’ and ‘[n]o

                                                       10   specific legal or equitable interest need be established.’” Citizens for Balanced Use v. Mont.

                                                       11   Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (citation omitted). The movant need only
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   “establish that the interest is protectable under some law and that there is a relationship between
                       San Francisco, CA 94111




                                                       13   the legally protected interest and the claims at issue.” Id. “The relationship requirement is met

                                                       14   ‘if the resolution of the plaintiff’s claims actually will affect the [movant].’” City of Los Angeles,

                                                       15   288 F.3d at 398 (citation omitted).

                                                       16           The Coalition’s members have a significant interest in the Rule that is protectable under

                                                       17   law. Section 401, by its own terms, limits the scope and duration of State reviews. The Rule

                                                       18   seeks to clarify and enforce these limits, which will benefit the Coalition’s members, who

                                                       19   regularly rely on federal permits and licenses that require certification. Rorick Decl. ¶ 4; Dreskin

                                                       20   Decl. ¶¶ 3–6. Absent the Rule, States may continue the practice of denying or delaying action on

                                                       21   certification requests in violation of these limits, which clearly impairs Coalition members’

                                                       22   legally protectable interest in the associated federal permits and licenses. See, e.g., 33 U.S.C.

                                                       23   § 1344; 15 U.S.C. § 717f(c)(1)(A).

                                                       24           Courts regularly recognize that an interest in a federal permit satisfies the significant

                                                       25   protectable interest requirement. See, e.g., Sierra Club v. EPA, 995 F.2d 1478, 1482 (9th Cir.

                                                       26   1993), abrogated on other grounds by Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173 (9th

                                                       27

                                                       28                                                       6
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 16 of 29




                                                        1   Cir. 2011) (en banc); Driftless Area Land Conservancy v. Huebsch, No. 20-1350, 2020 WL

                                                        2   4592147, at *3 (7th Cir. Aug. 11, 2020); Ga. River Network v. U.S. Army Corps of Eng’rs, 334

                                                        3   F. Supp. 2d 1329 (N.D. Ga. 2003) (allowing Corps permit holder to intervene in NEPA suit

                                                        4   challenging the permit); Ohio Valley Envtl. Coal. v. U.S. Army Corps of Eng’rs, 243 F.R.D. 253,

                                                        5   257 (S.D. W.Va. 2007) (granting intervention to Corps permit holders in litigation challenging

                                                        6   the permit).

                                                        7          Here, the Plaintiffs are not directly challenging any federal permit or license or any State

                                                        8   certification, but are challenging EPA’s ground rules for the section 401 process which will

                                                        9   impact projects developed by members of the Coalition, and that interest is sufficient for

                                                       10   intervention as of right. Courts routinely find the interest requirement satisfied where the

                                                       11   litigation involves a challenge to a regulatory regime that the intervenor routinely engages. For
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   example, timber purchaser associations had a right to intervene based on their members’
                       San Francisco, CA 94111




                                                       13   contracts that would have been affected by litigation challenging U.S. Forest Service practices

                                                       14   for managing national forests. Sierra Club v. Espy, 18 F.3d 1202, 1203–04, 1207 (5th Cir.

                                                       15   1994). Similarly, motor vehicle common carriers had a right to intervene where the litigation

                                                       16   risked setting aside a regulatory scheme that “directly protects their economic interests.” Nat’l

                                                       17   Farm Lines v. Interstate Commerce Comm’n, 564 F.2d 381, 382 (10th Cir. 1977). And

                                                       18   transportation trade associations were granted intervention in litigation concerning federal

                                                       19   approval of regional transportation plans where the associations’ members had existing contracts

                                                       20   that would be affected by the case and had contributed to the transportation plans at issue.

                                                       21   Utahns for Better Transp. v. U.S. Dep’t of Transp., 295 F.3d 1111, 1115 (10th Cir. 2002)

                                                       22   (explaining that “[t]he threat of economic injury from the outcome of litigation undoubtedly

                                                       23   gives a petitioner the requisite interest” for purposes of intervention.).

                                                       24          Indeed, Courts regularly allow trade associations to intervene when the validity of a

                                                       25   regulation that affects their members’ economic interests is at stake. N.Y. Pub. Interest Research

                                                       26   Grp., Inc. v. Regents of Univ. of State of New York, 516 F.2d 350, 352 (2d Cir. 1975) (per

                                                       27

                                                       28                                                      7
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 17 of 29




                                                        1   curiam) (concluding trade associations have “a sufficient interest to permit [them] to intervene

                                                        2   since the validity of a regulation from which [their] members benefit is challenged”); California

                                                        3   v. Bureau of Land Mgmt., No. 18-cv-00521, 2018 WL 3439453, at *8 (N.D. Cal. July 17, 2018)

                                                        4   (granting API motion to intervene in litigation challenging rescission of a regulation concerning

                                                        5   hydraulic fracturing on public and tribal lands); Kentuckians for the Commonwealth, Inc. v.

                                                        6   Rivenburgh, 204 F.R.D. 301, 306 (S.D. W.Va. 2001) (allowing intervention in CWA and

                                                        7   National Environmental Policy Act case by “an association composed of members of the

                                                        8   regulated industry”).

                                                        9          Under this well-settled precedent, litigation over the Rule is likely to affect the

                                                       10   Coalition’s interests. The Coalition’s members regularly must satisfy section 401 to obtain

                                                       11   federal authorizations for construction and maintenance projects. Rorick Decl. ¶ 4; Dreskin
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   Decl. ¶¶ 5–6. And they have experienced significant delays and financial harm because States
                       San Francisco, CA 94111




                                                       13   have exceeded the statutory review period or denied certification on non-water quality grounds.

                                                       14   Rorick Decl. ¶ 11; Dreskin Decl. ¶¶ 8–9. For example, a Coalition member submitted a

                                                       15   certification request for a $683 million, 124-mile natural gas pipeline designed to connect natural

                                                       16   gas production in Pennsylvania to demand in the northeastern markets. Rorick Decl. ¶ 12;

                                                       17   Dreskin Decl. ¶ 10. The New York State Department of Environmental Conservation

                                                       18   (NYSDEC) requested additional information and deemed the request complete in December

                                                       19   2014. Rorick Decl. ¶ 12; Dreskin Decl. ¶ 10. In April 2015, NYSDEC requested that the

                                                       20   member withdraw and resubmit its request to restart the waiver period. Rorick Decl. ¶ 12;

                                                       21   Dreskin Decl. ¶ 10. In April 2016, nearly three years after the project’s initial request for

                                                       22   certification, NYSDEC denied certification. Rorick Decl. ¶ 12; Dreskin Decl. ¶ 10. The

                                                       23   project’s sponsor halted investment in the pipeline and cancelled the project in February 2020.

                                                       24   Rorick Decl. ¶ 12; Dreskin Decl. ¶ 10.

                                                       25          Coalition members have also had projects cancelled or otherwise negatively affected by

                                                       26   States’ unlawful expansion of their review to include considerations unrelated to water quality.

                                                       27

                                                       28                                                     8
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 18 of 29




                                                        1   For example, in August 2020, the State of North Carolina denied certification for an API

                                                        2   member’s $468 million, 75-mile natural gas pipeline project on grounds that the purpose of the

                                                        3   project was “unachievable” due to the “uncertainty” of completion of a different pipeline project

                                                        4   even though FERC had already decided that public convenience and necessity required approval

                                                        5   of the project. Rorick Decl. ¶ 14. Similarly, in November 2015, the Millennium Pipeline

                                                        6   Company’s request for certification for its 7.8-mile pipeline was denied, not on water quality

                                                        7   grounds but because the State determined that FERC’s environmental review failed to adequately

                                                        8   assess potential downstream greenhouse gas emissions. Dreskin Decl. ¶ 11. Another example is

                                                        9   the Atlantic Coast Pipeline, a $5.1 billion pipeline project proposed by an INGAA member that

                                                       10   would transport gas produced in the Marcellus Shale region to the Mid-Atlantic region. Id. ¶ 13.

                                                       11   In 2017, Virginia approved water quality certification of the project subject to conditions
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   regulating activities in upland areas that may indirectly affect state waters, which reaches beyond
                       San Francisco, CA 94111




                                                       13   the scope of federal CWA jurisdiction and the project’s direct discharges into navigable waters.

                                                       14   Id. Another INGAA member project was delayed as the result of the NYSDEC’s decision to

                                                       15   deny certification more than one year after the member submitted its certification request. Id. ¶

                                                       16   12. FERC determined the State exceeded the statutory deadline and so waived certification.

                                                       17   FERC’s waiver decision is on appeal to the Second Circuit. Id. In a separate proceeding

                                                       18   involving the same pipeline, the Second Circuit determined that the certification denial failed for

                                                       19   a different reason—that it lacked any rational connection between the facts found and choice

                                                       20   made. Id. 3

                                                       21          Given the significant ramifications for oil and gas pipeline projects from State violation

                                                       22   of section 401’s statutory limits, the Coalition’s members have a significant interest in the

                                                       23   procedures and substantive requirements of the Rule that correct these abuses. To protect that

                                                       24   interest, the Coalition filed detailed comments on the proposed rule, which were part of the

                                                       25

                                                       26   3
                                                              In August 2019, NYSDEC issued a second denial of the section 401 water quality certification.
                                                       27   Dreskin Decl. ¶ 12. The pipeline appealed this decision to the Second Circuit; the court stayed
                                                            the case, pending a decision on the FERC waiver decision. Id.
                                                       28                                                  9
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 19 of 29




                                                        1   administrative record before the EPA when it adopted the Rule. Rorick Decl. ¶ 20; Dreskin

                                                        2   Decl. ¶ 18. The Coalition’s members thus have direct interests in protecting the Rule, which

                                                        3   creates an efficient, transparent, and effective section 401 certification process.

                                                        4           The litigation’s potential effect on these interests is imminent, not speculative or

                                                        5   attenuated. A speculative economic interest that is “several degrees removed” from the issues at

                                                        6   the heart of the litigation is insufficient to support intervention. Alisal Water Corp., 370 F.3d at

                                                        7   920. But that is not the case here. The Coalition’s interest is much more closely tied to the

                                                        8   issues presented in this litigation, because the Coalition’s members regularly must engage the

                                                        9   section 401 certification process. The Coalition’s members have numerous projects for which

                                                       10   they will soon request certification, which will be made under the Rule. Rorick Decl. ¶ 22;

                                                       11   Dreskin Decl. ¶ 22. If this Court declares the Rule unlawful, the Coalition’s members could face
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   years of additional delays and substantial additional costs with respect to those projects, without
                       San Francisco, CA 94111




                                                       13   any commensurate benefit to the aquatic environment. Rorick Decl. ¶ 23; Dreskin Decl. ¶ 23.

                                                       14   This connection is more than sufficient to support intervention. Cf., e.g., Fresno Cty. v. Andrus,

                                                       15   622 F.2d 436, 437 (9th Cir. 1980) (concluding that an association of small farmers had a

                                                       16   sufficient interest for intervention in litigation to enjoin the Secretary of the Interior from

                                                       17   promulgating regulations governing excess land sales before an environmental impact statement

                                                       18   was prepared); Arakaki v. Cayetano, 324 F.3d 1078, 1088 (9th Cir. 2003) (finding a significant
                                                       19   protectable interest by a group of Native Hawaiians in litigation concerning the State’s provision

                                                       20   of benefits).

                                                       21           In sum, the Coalition has a substantial protectable interest in the Rule that is the object of

                                                       22   this litigation, because its members regularly apply for section 401 certifications and stand to

                                                       23   experience substantial additional cost, delay, and harm if Plaintiffs obtain the relief they seek. 4

                                                       24

                                                       25   4
                                                              Although the Coalition is not required to separately demonstrate standing to participate as
                                                            defendant-invervenors, see Perry v. Schwarzenegger, 630 F.3d 898, 906 (9th Cir. 2011) (per
                                                       26   curiam), the Coalition’s interests in the Rule, and the impairment the Coalition and its members
                                                       27   would suffer if the plaintiffs prevail, easily satisfy any standing requirement, see Sw. Ctr. for
                                                            Biological Diversity v. Berg, 268 F.3d 810, 821 n.3 (9th Cir. 2001).
                                                       28                                                    10
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 20 of 29




                                                        1                  3.      The Coalition’s Interests May Be Impaired or Impeded by the
                                                                                   Disposition of this Litigation.
                                                        2
                                                                   Courts in this circuit adhere to “the guidance of Rule 24 advisory committee notes that
                                                        3
                                                            state that ‘[i]f an absentee would be substantially affected in a practical sense by the
                                                        4
                                                            determination made in an action, he should, as a general rule, be entitled to intervene.’” Sw. Ctr.
                                                        5
                                                            for Biological Diversity, 268 F.3d at 822 (citation omitted). Impairment is routinely found when
                                                        6
                                                            the movant has “a significant protectable interest”—in those circumstances, courts have “little
                                                        7
                                                            difficulty concluding that the disposition of th[e] case may, as a practical matter[] affect” the
                                                        8
                                                            movant. Citizens for Balanced Use, 647 F.3d at 898 (emphasis added) (internal quotation marks
                                                        9
                                                            and citation omitted). A non-speculative economic interest in the outcome of the litigation is
                                                       10
                                                            also sufficient to warrant intervention, if the interest is “concrete and related to the underlying
                                                       11
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                            subject matter of the action.” Alisal Water Corp., 370 F.3d at 919; see also United States v.
                                                       12
                       San Francisco, CA 94111




                                                            Albert Inv. Co., 585 F.3d 1386, 1393 (10th Cir. 2009) (“threat of economic injury from the
                                                       13
                                                            outcome of litigation undoubtedly gives a petitioner the requisite interest” to warrant
                                                       14
                                                            intervention) (internal quotation marks and citation omitted).
                                                       15
                                                                   Here, it is readily apparent that, if the Rule is found unlawful, the Coalition’s members’
                                                       16
                                                            interests could be substantially impaired or impeded. If Plaintiffs obtain a judgment declaring
                                                       17
                                                            the Rule unlawful, Coalition members would not realize the benefits of the Rule and could face
                                                       18
                                                       19   years of additional delays and substantial additional costs, without any commensurate benefit to
                                                            the aquatic environment. Rorick Decl. ¶ 23; Dreskin Decl. ¶ 23. States would be able to
                                                       20
                                                            continue to condition or deny certification for Coalition members’ projects based on policy
                                                       21
                                                            objections unrelated to water quality. Rorick Decl. ¶ 23; Dreskin Decl. ¶ 23. Accordingly, many
                                                       22
                                                            important activities associated with oil pipelines, natural gas pipelines, and natural gas liquids
                                                       23
                                                            pipelines may be delayed or otherwise encumbered if the Rule is declared unlawful and States
                                                       24
                                                            and return to their previous practices of improperly denying or delaying certification.
                                                       25

                                                       26

                                                       27

                                                       28                                                     11
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 21 of 29




                                                        1                  4.      The Current Parties Do Not Adequately Represent the Coalition’s
                                                                                   Interests.
                                                        2
                                                                   A proposed intervenor’s burden of showing inadequacy of representation is a
                                                        3
                                                            “‘minimal’” one. Citizens for Balanced Use, 647 F.3d at 898 (citation omitted). As the Supreme
                                                        4
                                                            Court has explained, “the applicant [need only] show[] that representation of [its] interest[s] [by
                                                        5
                                                            existing parties] ‘may be’ inadequate.” Trbovich v. United Mine Workers, 404 U.S. 528, 538
                                                        6
                                                            n.10 (1972) (emphasis added); see also Sw. Ctr. for Biological Diversity, 268 F.3d at 823.
                                                        7
                                                            Adequacy of representation is determined by “examin[ing] three factors: ‘(1) whether the interest
                                                        8
                                                            of a present party is such that it will undoubtedly make all of a proposed intervenor’s arguments;
                                                        9
                                                            (2) whether the present party is capable and willing to make such arguments; and (3) whether a
                                                       10
                                                            proposed intervenor would offer any necessary elements to the proceeding that other parties
                                                       11
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                            would neglect.’” Citizens for Balanced Use, 647 F.3d at 898 (citation omitted).
                                                       12
                       San Francisco, CA 94111




                                                                   Courts in this Circuit and elsewhere routinely recognize that private parties and the
                                                       13
                                                            federal government do not necessarily share the same interests even when they both support a
                                                       14
                                                            given government action. As the Ninth Circuit has explained, “the government’s representation
                                                       15
                                                            of the public interest may not be identical to the individual parochial interest of a particular
                                                       16
                                                            group” notwithstanding that “both entities occupy the same posture in the litigation.” Id. at 899
                                                       17
                                                            (internal quotation marks and citations omitted). For that reason, the Ninth Circuit found that a
                                                       18
                                                       19   union’s employment interests were not adequately represented by the State of California because
                                                            they are “potentially more narrow and parochial than the interests of the public at large.”
                                                       20
                                                            Californians for Safe & Competitive Dump Truck Transp. v. Mendonca, 152 F.3d 1184, 1190
                                                       21
                                                            (9th Cir. 1998). Courts across the country have taken the same view. See, e.g., South Dakota v.
                                                       22
                                                            Ubbelohde, 330 F.3d 1014, 1025-26 (8th Cir. 2003) (in suit challenging Corps policy to lower
                                                       23
                                                            reservoir water level, Corps could not adequately represent interests of proposed intervenors—
                                                       24
                                                            downstream users—because Corps was required to balance the interests of the upstream and
                                                       25
                                                            downstream users); Georgia v. U.S. Army Corps of Eng’rs, 302 F.3d 1242, 1259 (11th Cir. 2002)
                                                       26
                                                            (“[A] federal defendant with a primary interest in the management of a resource” does not have
                                                       27

                                                       28                                                     12
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                     Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 22 of 29




                                                        1   an “interest[] identical to those of an entity with an economic interest[] in the use of that

                                                        2   resource.”) (citation omitted); Conservation Law Found. of New England, Inc. v. Mosbacher,

                                                        3   966 F.2d 39, 44-45 (1st Cir. 1992) (“[A] governmental entity charged by law with representing

                                                        4   the public interest of its citizens might shirk its duty were it to advance the narrower interest of a

                                                        5   private entity . . . .”).

                                                        6            EPA’s institutional considerations make it ill-suited to adequately represent the

                                                        7   Coalition’s interests. Although EPA has an interest in providing regulatory clarity to industry, as

                                                        8   well as States and tribes, it has to balance that interest against its myriad other interests including

                                                        9   environmental protection, its institutional reputation, and its own authority as the regulator

                                                       10   tasked with implementing the CWA and as a permitting authority in certain situations. These

                                                       11   considerations mean that the Coalition and EPA have different interests, particularly when it
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   comes to matters of EPA’s authority, which the Rule undoubtedly implicates. Further, EPA has
                       San Francisco, CA 94111




                                                       13   no particular interest in defending the Coalition members’ financial interests in their federal

                                                       14   permit and license applications. In sum, and as this Court has already recognized, “[t]hough API

                                                       15   seeks to defend EPA’s new rule just as the Administrator and the intervenor-states do in this

                                                       16   action, markedly different interests animate its advocacy.” American Rivers v. Wheeler, No.

                                                       17   3:20-cv-04636-WHA, at *4 (N.D. Cal. Oct. 9, 2020) (Dkt. 78).

                                                       18            The interests of Coalition members and EPA also diverge due to their different roles in

                                                       19   the section 401 certification process. Section 401 provides that “[a]ny applicant for a Federal

                                                       20   license or permit to conduct any activity . . . which may result in any discharge into the navigable

                                                       21   waters, shall provide the licensing or permitting agency a certification from the State in which

                                                       22   the discharge originates.” 33 U.S.C. § 1341(a)(1). And “[n]o license or permit shall be granted

                                                       23   until the certification required by this section has been obtained or has been waived.” Id.

                                                       24   Applicants, including Coalition members, thus have a concrete interest in ensuring that States

                                                       25   and tribes exercise their certification authority expeditiously so that the appropriate federal

                                                       26   agency can grant their permit or license application. EPA’s role is markedly different. In some

                                                       27

                                                       28                                                     13
                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                        CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 23 of 29




                                                        1   cases (e.g., where a tribe lacks authority to give certification), EPA itself is the certifying

                                                        2   authority. Id. And when a discharge in one State may affect the water quality of another State,

                                                        3   section 401 requires EPA to give to the permitting or licensing authority its opinion on

                                                        4   certification. Id. § 1341(a)(2). So EPA’s section 401 duties can put it in direct opposition to

                                                        5   Coalition member’s interests. That statutory role will almost certainly affect the way in which

                                                        6   EPA defends the Rule, which provides the rules of the road for certifications both when made by

                                                        7   EPA and when made by States or tribes. EPA cannot be expected to fully defend the Coalition’s

                                                        8   financial interests in permit and license approval under such conditions.

                                                        9           The number of issues involved in the Rule further indicates that the Coalition and the

                                                       10   Federal Defendants will present different arguments and place different emphasis on different

                                                       11   aspects of the Rule. The Rule addresses a number of certification issues, including the
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   permissible scope of section 401 review, the timeframe for certification, when certification is
                       San Francisco, CA 94111




                                                       13   required, and pre-filing meeting requests, to name a few. This is not a rule that defines a single

                                                       14   statutory term where there are a relatively narrow set of issues, and thus, a narrow set of

                                                       15   arguments that will likely be made in defense of the Rule. See Order Denying Mots. to

                                                       16   Intervene, California v. Wheeler, No. 3:20-cv-03005-RS (N.D. Cal. Aug. 13, 2020) (Dkt. 200)

                                                       17   (denying intervention because there was no indication that proposed intervenors’ interests would

                                                       18   be inadequately represented and a preliminary injunction had already been granted). Instead, the

                                                       19   Coalition and the Federal Defendants will present different arguments not only on the substance

                                                       20   of some of these issues but will also approach differently questions about the relative importance

                                                       21   of the various aspects of the Rule.

                                                       22           In particular, the government may devote more time and energy to advocating broad legal

                                                       23   principles at the expense of other arguments in defense of the Rule that are more important in the

                                                       24   Coalition’s view. For example, this case presents questions about the extent to which a federal

                                                       25   agency may interpret ambiguous statutes under Chevron, U.S.A. Inc., v. Natural Resources

                                                       26   Defense Council, Inc., 467 U.S. 837 (1984). In the Rule, EPA correctly concludes that the

                                                       27

                                                       28                                                     14
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 24 of 29




                                                        1   Supreme Court’s majority opinion in PUD No. 1 of Jefferson County v. Washington Department

                                                        2   of Ecology, 511 U.S. 700 (1994) (“PUD No. 1”), does not deprive EPA of its authority to

                                                        3   interpret ambiguous terms in the statute regarding the scope of authority provided in subsections

                                                        4   401(a) and 401(d). See 85 Fed. Reg. at 42,224–25, 42,229 (citing Nat’l Cable & Telecomm.

                                                        5   Ass’n v. Brand X Internet Serv., 545 U.S. 967 (2005)). The Coalition agrees that given the

                                                        6   unique aspects of the Supreme Court’s PUD No. 1 decision, see 85 Fed. Reg. at 42,233–34, it

                                                        7   does not preclude EPA’s interpretation of section 401. The government’s defense of the Rule,

                                                        8   however, may rely on and advocate for a broader application of the principles espoused in Brand

                                                        9   X, which could conflict with the Coalition’s position.

                                                       10          The Coalition also will make arguments that are uniquely within its area of expertise

                                                       11   given its members’ substantial experience applying for section 401 certifications. The proposed
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   intervenor’s expertise in a particular area that is not shared by the federal government defendant
                       San Francisco, CA 94111




                                                       13   is a factor courts consider in granting intervention. See Sagebrush Rebellion, Inc. v. Watt, 713

                                                       14   F.2d 525, 528 (9th Cir. 1983) (granting intervention in litigation over the Secretary of the

                                                       15   Interior’s decision to recommend establishment of a national conservation area where the non-

                                                       16   profit wildlife protection association had specific “expertise apart from that of the Secretary [of

                                                       17   the Interior]”). Here, the Coalition “offers the perspective, unique among defendants, of the

                                                       18   applicant for Section 401 certification.” Order Granting Mot. to Intervene, American Rivers v.

                                                       19   Wheeler, No. 3:20-cv-04636-WHA, at *5 (N.D. Cal. Oct. 9, 2020) (Dkt. 78) (emphasis in

                                                       20   original). The Coalition will thus be able to enhance the Court’s understanding of the section

                                                       21   401 certification process from the applicant’s perspective. Rorick Decl. ¶ 25; Dreskin Decl. ¶

                                                       22   25. The Coalition will be able to explain the importance of an efficient certification process and

                                                       23   how businesses, consumers, and employees are affected when States exercise their certification

                                                       24   authority improperly by, for example, failing to comply with the statutory timeframe or blocking

                                                       25   infrastructure projects for reasons outside the scope of section 401. Rorick Decl. ¶ 25; Dreskin

                                                       26

                                                       27

                                                       28                                                    15
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 25 of 29




                                                        1   Decl. ¶ 25. The Federal Defendants do not have the experience or expertise to fully develop

                                                        2   these arguments.

                                                        3           Further supporting intervention is the real risk that the Coalition and the Federal

                                                        4   Defendants’ interests will diverge even further during the course of litigation due to a change in

                                                        5   administration or policy. A number of recent examples show that this is a real possibility. In

                                                        6   2018, the federal government abandoned its defense of the 2015 waters of the United States

                                                        7   (WOTUS) Rule in litigation in the Southern District of Georgia and the Southern District of

                                                        8   Texas when the new Administration initiated a rulemaking to revise the rule. See Fed. Defs.’

                                                        9   Resp. to States’ & to Private Party Pls.’ Mots. for Summ. J., Texas v. EPA, No. 3:15-cv-00162

                                                       10   (S.D. Tex. Nov. 8, 2018) (Dkt. 170); United States’ Resp. to Pls.’ & Intervenor Pls.’ Mots. for

                                                       11   Summ. J., Georgia v. Wheeler, No. 2:15-cv-00079-LGW-BWC (S.D. Ga. Oct. 10, 2018) (Dkt.
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   215). Similarly, courts have noted when granting intervention that an agency “may decide that
                       San Francisco, CA 94111




                                                       13   the matter lacks sufficient general importance to justify” an appeal. Sierra Club, Inc. v. EPA,

                                                       14   358 F.3d 516, 518 (7th Cir. 2004). Here, the upcoming presidential election presents the real

                                                       15   possibility that the interests of a new administration will cause a change in the way the present

                                                       16   case is litigated that departs significantly from the Coalition’s interests. This possibility only

                                                       17   further confirms that the Federal Defendants will not adequately represent the Coalition’s

                                                       18   substantial interest in the litigation.

                                                       19           B.      Alternatively, the Coalition Should Be Granted Permissive Intervention.
                                                       20           Although the Coalition is entitled to intervene as of right under Rule 24(a)(2), in the

                                                       21   alternative, the Court should permit the Coalition to intervene under Federal Rule of Civil

                                                       22   Procedure 24(b)(1)(B). Under Rule 24(b)(1)(B), the Court may exercise its discretion to permit

                                                       23   intervention by anyone who “has a claim or defense that shares with the main action a common

                                                       24   question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B); see also Perry, 630 F.3d at 905. This

                                                       25   Court has broad discretion to grant permissive intervention. See Kootenai Tribe of Idaho v.

                                                       26

                                                       27

                                                       28                                                    16
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 26 of 29




                                                        1   Veneman, 313 F.3d 1094, 1110 (9th Cir. 2002), abrogated on other grounds by Wilderness Soc’y

                                                        2   v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011) (en banc).

                                                        3          In deciding whether to allow intervention under Rule 24(b)(1)(B), the Court may

                                                        4   consider any number of factors, see Spangler v. Pasadena City Bd. of Educ., 552 F.2d 1326,

                                                        5   1329 (9th Cir. 1977), but intervention should generally be permitted when the movant (1) asserts

                                                        6   an interest related to the issue in dispute, and (2) raises defenses that respond directly to the

                                                        7   plaintiff’s claim for relief. See, e.g., Kootenai Tribe, 313 F.3d at 1110. “The fact that the

                                                        8   applicants may be helpful in fully developing the case is a reasonable consideration in deciding

                                                        9   on permissive intervention.” Daggett v. Comm’n on Governmental Ethics & Election Practices,

                                                       10   172 F.3d 104, 113 (1st Cir. 1999).

                                                       11          Permissive intervention is warranted here. Plaintiffs challenge the Rule and, if
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   successful, the Coalition’s interests would be substantially affected. The Coalition’s defense
                       San Francisco, CA 94111




                                                       13   would be based on the administrative record to be filed by Federal Defendants, present questions

                                                       14   of law and fact in common with the underlying suit, and respond directly to Plaintiffs’ claims.

                                                       15   The Coalition represents the unique perspective of applicants for section 401 certifications that

                                                       16   are required for federal CWA permits and other licenses. That interest is not shared by any other

                                                       17   party in the suit. The Coalition’s participation would thus aid the Court’s understanding of the

                                                       18   section 401 certification process, the problems that the Rule solves, and the potential impact on

                                                       19   permit applicants if the Rule is declared unlawful. The Coalition is uniquely positioned to assist

                                                       20   the Court in understanding the merits and implications of Plaintiffs’ claims, and thereby assist in

                                                       21   the equitable resolution of these related actions.

                                                       22          Finally, granting intervention will not delay the litigation. The Coalition’s motion is

                                                       23   timely and, if granted intervention, the Coalition expects to participate on the same schedule

                                                       24   established for the existing parties.

                                                       25

                                                       26

                                                       27

                                                       28                                                     17
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 27 of 29




                                                        1          C.      The Coalition Should Be Allowed To File Its Answer After The Federal
                                                                           Defendants.
                                                        2
                                                                   A motion to intervene “must state the grounds for intervention and be accompanied by a
                                                        3
                                                            pleading that sets out the claim or defense for which intervention is sought.” Fed. R. Civ. P.
                                                        4
                                                            24(c). Rule 24(c) may be satisfied by a motion to intervene, even without an accompanying
                                                        5
                                                            pleading, when the motion provides sufficient information to apprise the court of the grounds for
                                                        6
                                                            the motion. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 475 (9th Cir. 1992) (when “the
                                                        7
                                                            movant describes the basis for intervention with sufficient specificity to allow the district court to
                                                        8
                                                            rule, its failure to submit a pleading is not grounds for reversal.”); see also United States v.
                                                        9
                                                            Metro. St. Louis Sewer Dist., 569 F.3d 829, 834 (8th Cir. 2009) (“we conclude that the statement
                                                       10
                                                            of interest satisfies Rule 24(c) because it provides sufficient notice to the court and the parties of
                                                       11
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                            [movant’s] interests.”); Spring Constr. Co. v. Harris, 614 F.2d 374, 376–77 (4th Cir. 1980). In
                                                       12
                       San Francisco, CA 94111




                                                            fact, the Ninth Circuit has permitted intervention even where the intervenor did not file an
                                                       13
                                                            answer, adopt any pleading filed by another party, or seek leave to file an answer until months
                                                       14
                                                            after a motion to strike the defendant’s answer. Westchester Fire Ins. Co. v. Mendez, 585 F.3d
                                                       15
                                                            1183, 1188 (9th Cir. 2009).
                                                       16
                                                                   Short of waiving the pleading requirement entirely, courts have also recognized that a
                                                       17
                                                            pleading may be filed at a later time after the motion to intervene has been filed. See Marshall v.
                                                       18
                                                       19   Meadows, 921 F. Supp. 1490, 1492 (E.D. Va. 1996) (allowing proposed intervenor to file an
                                                            answer three weeks and one day after the motion to intervene “where even the named defendants
                                                       20
                                                            are not yet required to answer”); WJA Realty Ltd. P’ship v. Nelson, 708 F. Supp. 1268, 1272
                                                       21
                                                            (S.D. Fla. 1989) (explaining that “[f]ailure to file an accompanying pleading . . . may be rectified
                                                       22
                                                            by the later filing of such a pleading.”); see also Parker v. Morton, No. 18-00234-KD-B, 2019
                                                       23
                                                            WL 1645207, at *5 (S.D. Ala. Apr. 16, 2019); United States v. City of Hialeah, 899 F. Supp.
                                                       24
                                                            603, 608 n.5 (S.D. Fla. 1994), aff’d, 140 F.3d 968 (11th Cir. 1998); Gibraltar Mausoleum Corp.
                                                       25
                                                            v. Cedar Park Cemetery Ass’n, No. 92 C 5228, 1993 WL 135454, at *4 (N.D. Ill. Apr. 29, 1993).
                                                       26

                                                       27

                                                       28                                                     18
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 28 of 29




                                                        1           The circumstances warrant allowing the Coalition to file its pleading within a reasonable

                                                        2   time after the Federal Defendants file their pleading for at least two reasons. First, judicial

                                                        3   economy and efficiency support this approach. The Coalition is filing the present motion to

                                                        4   intervene at this early stage of the proceedings because, as demonstrated in this memorandum,

                                                        5   the Coalition has a substantial interest affected by the Rule and that such interest will not be

                                                        6   adequately represented by the existing parties. As it has done in filing this motion, the Coalition

                                                        7   intends to participate in this litigation as efficiently and expeditiously as possible. Although the

                                                        8   Coalition does not intend to stand on the Federal Defendants’ pleading, allowing it to file after

                                                        9   the Federal Defendants will allow the Coalition to minimize duplication as much as possible

                                                       10   while still protecting its interests.

                                                       11           Second, principles of fairness counsel in favor of allowing the Coalition to file its
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12   pleading after the Federal Defendants. The Coalition has proceeded as expeditiously as possible
                       San Francisco, CA 94111




                                                       13   in filing this motion and should not be placed in a worse position than any other intervenor

                                                       14   because it has filed expeditiously. Further, allowing the Coalition to file its answer after the

                                                       15   Federal Defendants will not impair this Court’s ability to decide this motion because the

                                                       16   Coalition has provided ample support for intervention, which is sufficient standing alone for the

                                                       17   court to grant intervention. See Westchester Fire Ins. Co., 585 F.3d at 1188 (“‘Courts, including

                                                       18   this one, have approved intervention motions without a pleading where the court was otherwise

                                                       19   apprised of the grounds of the motion.’” (quoting Beckman Indus., 966 F.2d at 474)). It also will

                                                       20   not prejudice any other party since the Plaintiffs have not received the Federal Defendants’

                                                       21   pleading. See In re Fin. Oversight & Mgmt. Bd. for Puerto Rico, 297 F. Supp. 3d 261, 265

                                                       22   (D.P.R. 2017) (recognizing “discretion to allow a motion to intervene filed without an

                                                       23   accompanying pleading where its absence is not prejudicial to a party.”).

                                                       24   IV.     CONCLUSION
                                                       25           The Coalition respectfully requests that this Court, consistent with its decisions in the

                                                       26   related American Rivers and State of California cases, grant the Coalition’s Motion to Intervene

                                                       27

                                                       28                                                    19
                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                        CASE NO.: 3:20-cv-06137-WHA
                                                                    Case 3:20-cv-06137-WHA Document 32 Filed 10/20/20 Page 29 of 29




                                                        1   as of Right under Federal Rule of Civil Procedure 24(a)(2). In the alternative, the Coalition

                                                        2   respectfully requests that this Court grant permissive intervention under Federal Rule of Civil

                                                        3   Procedure 24(b)(1)(B).

                                                        4

                                                        5   DATED: October 20, 2020                              HUNTON ANDREWS KURTH LLP
                                                        6
                                                                                                                 By:     /s/ Clare Ellis
                                                        7                                                              Clare Ellis
                                                                                                                       George P. Sibley, III
                                                        8
                                                                                                                       Deidre Duncan
                                                        9
                                                                                                                       Counsel for Proposed Intervenor-
                                                       10                                                              Defendants American Petroleum
                                                                                                                       Institute and Interstate Natural Gas
                                                       11                                                              Association of America
Hunton Andrews Kurth LLP
                    50 California Street, Suite 1700




                                                       12
                       San Francisco, CA 94111




                                                       13

                                                       14

                                                       15

                                                       16

                                                       17

                                                       18
                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28                                                   20
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                                                                                       CASE NO.: 3:20-cv-06137-WHA
